Citation Nr: 0810741	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
December 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The veteran was scheduled for a personal hearing at the RO in 
September 2005, but failed to report and did not request that 
the hearing be rescheduled.  As such, the Board believes all 
due process requirements were met with regard to his hearing 
request.

In June 2006, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD and alleges 
that he was sexually assaulted in service.  In July 2004, a 
VA examiner diagnosed the veteran with PTSD.  

In June 2006, the Board remanded the veteran's case, in large 
measure, to develop his alleged stressful events in service. 

Unfortunately, as pointed out by the appellant's 
representative, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's June 2006 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some significant development was 
completed.  This includes sending the veteran a notice in 
July 2006 that satisfied the Veterans Claims Assistance Act 
(VCAA) notice obligations in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 2007).  Furthermore, 
as per the directive in the Board's June 2006 remand, in July 
2006, the RO provided the veteran's with a PTSD personal 
assault questionnaire to which he provided a written response 
received in September 2006. 

However, other action specifically requested by the Board in 
June 2006 has yet to be completed.  See Stegall v. West, 
supra.  

In February 2002 and August 2002 written statements, the 
veteran asserted first, that he was raped by two marines, 
A.L. and R.O., in Okinawa in summer of 1972, while assigned 
to Co. B, 1st Bn. 4th Mar, 3d Mar. Div, but he could not 
remember the dates of the rape.  He said that the marines 
were arrested, and that he was hospitalized for about 5 
months and diagnosed with hepatitis, and that the incident 
was "covered up" by the military.  Thereafter, it was 
reported that both individuals were sent to Quantico.  
Second, he asserted witnessing a sergeant shoot a Viet Cong 
soldier in the head while "on board the LPH" in the Gulf of 
Tonkin.  Third, the veteran reported seeing firefights from 
about 100 feet offshore of the coast of Vietnam, and being 
terrified.  A Combat History of Expeditions report reflects 
participation in ready operations in the contiguous waters 
off the coast of the Republic of Vietnam aboard the USS 
Juneau LPD-10, from July 14, 1972 to August 24, 1972, 
November 21, 1972 to November 28, 1972, and January 22, 1973 
to January 26, 1973.

The Board noted in its June 2006 remand that, although the RO 
obtained the service and personnel records for one of the 
accused marines, A.L, no records were obtained for the other 
alleged assailant R.O.  The Board directed that the RO/AMC 
obtain the service medical records and service personnel file 
for "R.O.", the other named marine, including any records 
of investigative or disciplinary actions related to 
allegations of rape in 1972 in Okinawa and associate them 
with the claims folder.  This was not done.

The Board also noted that the service medical records and 
personnel file obtained for A.L. reportedly showed that he 
was assigned to the same company as the veteran (Co. B. 1st 
Bn. 4th Mar, 3d Mar Div.) from July 21, 1972 through December 
5, 1972, and then transferred to San Francisco in January 
1973.  A January 1973 Sick Call treatment record for A.L. 
reportedly revealed the following (the records are not on 
file):

"Sent for [psychiatric] evaluation by company C.O. because of 
incident 3 months earlier.  Accused of sexually assaulting 
Marine but later found to not be true.  Pt. denies any such 
actions as well as depression or any other neurotic or 
psychotic tendencies. Imp (1) Normal examination."

The Board directed the RO/AMC to attempt to obtain any 
additional clinical records of hospitalization and treatment 
in 1972 at Kue hospital, Okinawa, for the period beginning 
from the veteran's arrival in Okinawa, i.e. from July 8, 1972 
through the end of December 1972.  This does not appear to 
have been done.  

The Board also observed some suggestion in the record that 
the veteran's records were previously intermixed with those 
of another veteran of the same name who served in the same 
company at the same time as the appellant (as noted in a 
February 1994 written statement from the veteran's service 
representative).  The Board directed the RO/AMC to conduct 
appropriate searches for additional 1972 clinical records of 
hospitalization with this in mind.  There is no indication 
that this was attempted.

Finally, the Board noted that a letter seeking information 
was sent to the Naval Investigative Service (NCIS), and was 
returned indicating that there was no evidence of a NCIS 
investigation.  Unfortunately, the date provided was 
September 1973 not September 1972.  The Board directed the 
RO/AMC to send a new request to the NCIS, with the 1972 date.  
There is no indication that this was done.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

Additionally, the September 2007 supplemental statement of 
the case (SSOC) indicates that the evidence reviewed by the 
RO includes VA treatment reports from the VA Medical Center 
(VAMC) in Providence, Rhode Island, from 2001 to 2006. 
However, despite our repeated and thorough review of the 
claims files, the Board is unable to locate any VA treatment 
records dated after (August) 2002.  As such, all VA medical 
records dated after August 2002 must be obtained and 
associated to the claims file prior to appellate 
consideration of the veteran's case.  If there are no records 
dated after 2002 that must be reflected in writing in the 
claims files.

Finally, service medical records indicate that the veteran 
was hospitalized from February to March 1973 with an initial 
impression of probable infectious mononucleosis and a need to 
rule out hepatitis.  The hospital record indicates that the 
final diagnosis was infectious mononucleosis.  A March 1974 
VA hospital summary indicates that the veteran was admitted 
after drinking alcohol and using a variety of mind altering 
drugs.  It was noted that he started to drink constantly in 
service and used drugs, including heroin, "from which he 
sustained hepatitis".  

In July 2002 a VA nurse practitioner noted the veteran's 
history of drug and alcohol use and that, in March 1974, an 
examiner noted a positive history of intravenous drug abuse 
"from which [the veteran] sustained hepatitis.  It was noted 
that the veteran adamantly denied prior drug use.  Hepatitis 
C was diagnosed in service and it was noted that the veteran 
was a heavy drinker up until approximately two or three years 
earlier.  Hepatitis C was diagnosed and the examiner noted 
that the veteran was without a previous history of hepatitis 
in service, but had multiple noted risk factors.  Intravenous 
drug abuse and intranasal cocaine use were the most likely 
sources of his hepatitis but "[w]hether [the veteran] 
contracted Hepatitis C in service is difficult to determine 
since he was involved in risk behavior both in and after 
service."  The Board believes it would be helpful to have a 
VA physician review the veteran's records and determine the 
etiology of any hepatitis C found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records from the VAMC in 
Providence, dated through 2006 (as 
described in the September 2007 SSOC), and 
any records dated from 2006 to the 
present, and associate them with the 
claims files.  If any records are 
unavailable, or if there are no records, a 
note to that effect should be placed in 
the claims files and the veteran and his 
representative so advised in writing.

2.  The RO/AMC should request and review 
the service medical records and service 
personnel file of the other named marine, 
"R.O.", including any records of 
investigative or disciplinary proceedings 
pertinent to allegations of rape or 
personal assault in 1972 and/or 1973 in 
Okinawa, as alleged by the veteran.  This 
written request should include a request 
for any NCIS report from September 1972 
concerning complaints of rape of the 
veteran by the two individuals involved.

3.  For the period from July 1972 to 
December 1972, the RO/AMC should request:

(a) another search from the National 
Personnel Records Center (NPRC) for any 
outstanding clinical records of 
hospitalization at U.S. Army Hospital 
Camp Kue in Okinawa; 

(b) all pertinent Marine Corps muster 
rolls from the Records Service Section, 
USMC headquarters, Quantico, for Co. B. 
1st Bn. 4th Mar, 3d Mar Div (to include 
all periods on board ship) given A.L.'s 
January 1973 "sick call" record of an 
earlier rape allegation and; 

(c) the unit history for the 
summer/fall 1972 time frame.  If any of 
the information cannot be located, 
there should be documentation in the 
claims file concerning attempts made to 
obtain the records and the veteran and 
his representative so advised in 
writing.

(d) All requests should be in writing 
and if any records are unavailable, the 
veteran and his representative must be 
so advised in writing.

4.  Then, the RO/AMC should arrange for 
an appropriate VA physician, preferably 
one specialized in dealing with 
hepatitis disorders, e.g., a 
gastroenterologist, to review the 
veteran's medical records, and 
determine the etiology of any diagnosed 
Hepatitis C.  (If, and only if, that 
physician deems it necessary, should 
the veteran be scheduled for a new 
clinical examination by the examining 
physician.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.)

a)  The examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any diagnosed 
hepatitis C disorder was caused by 
military service (including the 
findings noted in the February and 
March 1973 service medical 
records), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

b). A complete rationale should be 
given for all opinions and 
conclusions expressed.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the opinion of a VA 
physician in March 1974 (to the 
effect that the veteran had a 
positive history of intravenous 
drug abuse "from which he 
sustained hepatitis"); and the 
July 2002 VA examiner (to the 
effect that whether the veteran 
contracted hepatitis C in service 
was difficulty to determine since 
he was involved in risk behavior 
in and after service.)  The claims 
files must be made available to 
the examiner for review in 
conjunction with the examination, 
for a proper understanding of the 
veteran's medical history.  The 
examination report is to reflect 
whether such a review of the 
claims file was made.  

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for hepatitis C and 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2007 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



